Martin, /.,
delivered the opinion of the court.
jn this case, during the trial, the death of one of the plaintiffs, Henry Babcock, was suggested by the defendants’ counsel, and offered to be supported by the testimony of wit- ’ . 11 . nesses. A motion was made to continue the cause, until the proper steps were taken for the representatives to become v ,.. ,, , , „ , , parties, which was opposed by the counsel for the plaintiffs, an<* overruled by the court, and the cause proceeded in, to final judgment. This case cannot be distinguished from f & . & that just decided between the same plaintiffs and Williams an(^ others. The same judgment is to be tendered in this as jn that case,
R is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and the case remanded, with directions to the court below not to proceed to trial, until the representatives of the deceased plaintiff be parties to this suit, the appellees paying the costs of this appeal.